DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed October 25, 2021. 
Claims 1-20 are pending.
Claims 1-20 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-8 are directed to a method and  Claims 9-20 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-20 recite series of steps for processing a purchase transaction, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 
The limitations that set forth the abstract idea are:

receiving […]  a request to purchase an item […]
analyzing, the request received to determine an account associated with the user of the user device; 
transmitting […] an authentication request from the user of the user device; and 
processing the purchase request in response to an authentication response received.
The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a network connection, wherein the request is initiated by a selection of a buy button displayed on the site with the item on a user interface of a user device; 

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The user device with network connection/site are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving, analyzing and transmitting transaction data and processing the transaction. 
Additionally, ¶ [0033] of the application as filed states that the user device is a personal computer (e.g. general-purpose computer). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: determine whether the account associated with the user device exist and establishing a new account, requesting a pin/password, determine whether the payment is approved, sending a notification when payment is successful/unsuccessful and location of the payment button relative to the site. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 10 & 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2, 10 & 18 contain the following negative limitation: “wherein the buy button is located on the site with the item for purchase without a redirection to another site.”
The Examiner notes that negative limitations tend to define the invention in terms of what it was not, rather than pointing out the invention. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). 
However, As noted in MPEP 2100, “Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a system comprising.”  The body of the claims recites method steps (receiving, analyzing, transmitting and processing” without a recitation of a structure. Therefore, the system, as recited by claim 1 contains no patentable structure.  Because the system of claim 1 contains no patentable structure, one of ordinary skill in the art would not be able to determine the metes and bounds of claim 1. Appropriate correction is required. 

Claim 2, for example, recites “wherein the buy button is located on the site with the item for purchase without a redirection to another site” which renders the claims indefinite. It’s unclear to a person of ordinary skill in the art what the phrase “without a redirection to another site” is referring back to. For example, does the phrase refers back to “the buy button”, location, “site”, and/or “purchase”? Appropriate correction is required. This rejection also applies to corresponding claims 10 & 18. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11157904 to Stone (“Patent Document”).  

Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 1 of the instant application; however, claim 1 of the Patent Document differs since it further recites additional claim limitations including: in response to a selection, received via the user interface, of the first payment button, transforming at least a portion of the first payment button into a text entry element while the one or more products are displayed on the same screen as, but outside of, the text entry element; and updating the user interface to change the text entry element to a graphical element indicating a successful authorization.

However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of the Patent Document by removing the additional limitations (iv- viii), resulting generally in the claims of the present application, since the claims of the present application and the claim recited in the Patent Document actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karison, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Thus, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel (U.S. Patent Application Publication No. 20070271149 A1) (“Siegel”) in view of Beebe et al (U.S. Patent Application Publication No. 20100162139 A1) (“Beebe”).  

As to claims 1, 9 & 17, Siegel discloses:
receiving, via a network connection, a request to purchase an item from a site (¶¶ [0040], [0047], [0055]), wherein the request is initiated by a selection of a buy [screen] (e.g. e-cart 100) displayed on the site with the item on a user interface of a user device (¶¶ [0040], [0047], [0055]); 
analyzing, the request received to determine an account associated with the user of the user device (¶¶ [0020], [0042]-[0045]; fig. 3A & related text); 
transmitting, via the network connection, an authentication request from the user of the user device (¶¶ [0042]- [0045]; fig. 3A & related text); and 
processing the purchase request in response to an authentication response received (¶¶ [0042]-[0045]; fig. 3A & related text).

Siegel further disclose storing a cookie or state information on the user’s computer.
Siegel further discloses determining whether there exists a cookie stored on the user’s computer to determine whether a user has previously used the payment screen and Wherein the payment screen and its use through a payment provider is specific to the user device (e.g. storing a cookie on the user’s device) (¶¶ [0042], [0047], [0048]). 
Siegel further discloses that e-cart may display a progress meter indicating the user's progress towards completing the transaction (¶ [0048]).

Siegel, does not disclose expressly disclose a buy button as claimed. 
However, Beebe discloses a single button (status indicator) comprises a region on a touch-sensitive display which receives interaction through contact with the region of the touch-sensitive display (¶ [0036]). 
Beebe further discloses combining a plurality of functions into said single button (¶ [0005]). 
Beebe further discloses hiding the status indicator after a transaction is completed (¶ [0039]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Siegel’s teachings to include a single authentication element having multiple functions to display transaction progress, as disclosed by Beebe, to maximize the screen area available for displaying content in a mobile device thereby increasing the amount of displayable content and allowing users greater access to content (See Beebe: ¶¶ [0004], [0005]).   

The examiner further notes that the following limitations have been considered but are given less patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
to purchase an item from a site… as recited by at least claim 1.
to determine an account associated with the user of the user device… as recited by at least claim 1.	
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

As to claims 2, 10 & 18, Siegel/ Beebe discloses as shown above.
Siegel further discloses: wherein the buy button is located on the site with the item for purchase without a redirection to another site ((¶ [0020]); fig. 3A; e.g. within e-cart page 100).

As to claims 3, 11 & 19, Siegel/ Beebe discloses as shown above.
Siegel further discloses wherein in the analyzing, the system determines that the account associated with the user device was previously established (¶ [0047]; An e-cart 100 may determine whether a user has an existing account using any technique, including cookies, login screens, and queries to a server 105b.);  

As to claims 4, 12 & 20, Siegel/ Beebe discloses as shown above.
Siegel further discloses wherein the analyzing, the system determines that a new account is needed and further transmits a request to open an account associated with the user of the user device (¶¶ [0047]; An e-cart 100 may determine whether a user has an existing account using any technique, including cookies, login screens, and queries to a server 105b.)

As to claims 5 & 13, Siegel/ Beebe discloses as shown above.
Siegel further discloses wherein the authentication request includes a request for at least one of a user PIN and password (¶¶ [0042]-[0045]; fig. 3A & related text).

As to claims 6 & 14, Siegel/ Beebe discloses as shown above.
Siegel further discloses wherein in processing the purchase request includes determining whether a payment is approved (¶¶ [0042]-[0045]; fig. 3A & related text).

As to claims 7 & 15, Siegel/ Beebe discloses as shown above.
Siegel further discloses wherein if the payment is not approved, a notification is transmitted for presentation on a display of the user device (¶¶ [0044], [0045]; After an e-cart 100 receives an indication from a server 105b that a purchase has been completed, the e-cart may display an order confirmation screen 100g.) 

The Examiner note that it would be obvious to a person of ordinary skill in the art to send notifications message to customers to indicate whether the transaction is successful or unsuccessful to inform customers about the status of their transactions thereby enhancing the user’s shopping experience.  

As to claims 8 & 16, Siegel/ Beebe discloses as shown above.
Siegel further discloses wherein the buy button is a quick pay button on a same screen as the item site (¶ [0020]; fig. 3A & related text).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
US 20090132405 A1  discloses a plug-in feature for a browser that allows for secure financial transactions on a communication network. The plug-in feature auto-fills transaction information including user-generated information, such as billing and/or shipping information of a user. The plug-in feature allows a user to store receipts in an efficient and convenient manner to track online shopping activities. The plug-in feature generates secure card numbers (e.g., single-use and/or multi-use secure card numbers) to pay for purchases. The plug-in feature may be implemented in a toolbar of a browser. 
US 20080098290 A1 discloses a system and computer implemented method for providing a widget are described. In one aspect, the method and system include receiving a rule and at least one condition corresponding to the rule for the widget. The widget is embeddable and dynamically displays multimedia content. The widget provides input to a provider and receives at least a portion of updatable multimedia content from the provider. The rule indicates at least one action in response to the at least one condition. The method and system further include performing the at least one action for the widget based on the rule and in response to the at least one condition. In another aspect, the method and system provide a widget maker for configuring the widget. The widget maker receives the rule and condition(s). In this aspect, the method and system also include providing a database for storing the rule and the at least one condition associated with the widget.
US 20080301046 A1 discloses: in addition, prior attempts, whether token-based or account-based models, failed to minimize the steps needed to complete a transaction to the extent that the claimed invention does. In fact, once initially logged in via passcode, the claimed invention completes the transaction when the user merely drags and drops and enters the exact amount desired (or vice versa). Further, the invention is universal as neither the Payor nor the Payee need to have pre-registered with the invention's database. An unregistered user, whether Payor or Payee will be referred to the invention's database or website upon payment or pending payment to enter appropriate information to either send or receive the payment. The invention is universal also because the funds can be dragged and dropped onto an email address as displayed on a website without any additional steps needed. The simple act of dragging and dropping as described herein will cause information relative to the Payor, Payee, and security confirmation sufficient to consummate the transaction.
Canfield et al (US 20210168140 A1) discloses exemplary embodiments described herein include a system and method that allows for a much simpler user onboarding experience when registering a new mobile application with a service provider. Exemplary embodiments may permit application registration without usernames or passwords manually entered into the mobile application by the user for registration. Exemplary embodiments may permit the retrieval of a desired application without searching and downloading the application from an application store. Exemplary embodiments may also provide a layer of security by eliminating or reducing the use of long-lived passwords as a means for associating a mobile application with an existing service provider account.
Law et al (US 20100145861 A1) (“Law”)  discloses determining whether the user has made a prior purchase usinga payment provider that is different from the merchant ({ [0079]; step 410, fig. 4; fig. 6 & related text).
Nambiar et al. (U.S. Patent Application Publication No. 20020128977 A1) discloses a smart card storing a digital certificate identifying a user account, wherein said certificate is transmitted to a host system (¶ [0045]). Nambia further disclose wherein the user enters only a PIN associated with said certificate when paying for a product (¶ [0046]; figure 5).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf